         Case 18-05693-hb          Doc 223 Filed 11/23/20 Entered 11/23/20 09:47:20                       Desc
                                      Generic Text Order Page 1 of 1
950BNC


                                            United States Bankruptcy Court
                                               District of South Carolina


Case Number: 18−05693−hb                                     Chapter: 13

In re:
 Melissa Arletta Hogan
 fka Melissa Singleton




                                                                                                 Filed By The Court
  Entered By The Court                                  ORDER                                        11/23/20
        11/23/20                                                                                   Laura A. Austin
                                                                                                    Clerk of Court
                                                                                                 US Bankruptcy Court


Order Continuing Motion by the United States Trustee for an Amended Scheduling Order. The Matter is Continued. AND IT IS
SO ORDERED. Signed by: Chief Judge Helen E. Burris, US Bankruptcy Court − District of South Carolina (related
document(s)219). Hearing scheduled for 12/9/2020 at 10:00 AM at Spartanburg. The case judge is Helen E. Burris.




                                                             Chief United States Bankruptcy Judge
